DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/556,437, Cup Holder for Vehicle, filed on August 30, 2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "130" in line 1 of paragraph [0027] and "140" in lines 2-3 of paragraph [0027].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Claim Objections
Claims 1, 2 and 3 are objected to because of the following informalities:  in claim 1, line 7, "the lower end" should be changed to --a lower end-- and in line 8, "the upper portion" should be changed to --an upper portion--; in claim 2, line 5, "the starting end" should be changed to --a starting end-- and "the finishing end" should be changed to --a finishing end--; and in claim 3, lines 4-5, "a flap housing" should be changed to --the flap housing--.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations of a cup holder for a vehicle, comprising a storage tray with a storage space, a cup support installed rotatably in one or the other direction in the storage space, a flap link installed to make a back and forth movement while compressing a link spring depending on the rotation, and an auxiliary cup support rotatably installed around a hinge axis that is coupled to a flap housing, essentially included in independent claim 1 and in combination with the other elements cited in the claim, which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The claim objections have been made to overcome issues of indefiniteness.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,791,618 to Lancaster is directed to a container holder having a cup support a plurality of pivoting arms hingedly attached to a housing.  U.S. Patent No. 7,487,945 to Liu et al. is directed to a size adjustable cup holder in a motor vehicle having protrusions positioned on an axle for pivoting movement.  U.S. Patent No. 9,469,231 to Kang is directed to a flap assembly of a vehicle cup holder.  U.S. Patent No. 9,919,634 to Flothmann et al. is directed to a storage compartment having a holder for a cup and having support elements positioned in a storage space of the compartment and a rotating plate.  U.S. Patent No. 10,875,437 to Lee is directed to a cup holder for an automobile, having a flap installed in an opening of the storage tray and configured to rotate about a hinge.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            February 27, 2021